Case 8:18-cv-01779-EAK-TGW Document 33 Filed 12/05/18 Page 1 of 1 PageID 124




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

 JENNIFER CABAN

           Plaintiff,

 v.                                                     CASE NO.: 8:18-cv-01779-EAK-TGW

 FIRST CONTACT, LLC, et al

           Defendant.

            NOTICE OF PENDING SETTLEMENT AS TO REMAINING DEFENDANT,
                               FIRST CONTACT, LLC

          PLAINTIFF, JENNIFER CABAN, by and through her undersigned counsel, hereby submits this

Notice of Pending Settlement and states that Plaintiff, JENNIFER CABAN, and Defendant, FIRST

CONTACT, LLC, have reached a settlement with regard to this case and are presently drafting, finalizing,

and executing the settlement and dismissal documents.    Upon execution of same, the parties will file the

appropriate dismissal documents with the Court.


                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that, on this 5th day of December, 2018, a true and correct copy of the

foregoing was filed with the Clerk of the Court and served on the parties of record using the CM/ECF

system.

                                                    Respectfully submitted,

                                                  /s/Heather H. Jones
                                                  Heather H. Jones, Esq.
                                                  Florida Bar No. 0118974
                                                  William “Billy” Peerce Howard, Esq.
                                                  Florida Bar No. 0103330
                                                  THE CONSUMER PROTECTION FIRM, PLLC
                                                  4030 Henderson Blvd.
                                                  Tampa, FL 33629
                                                  Telephone: (813) 500-1500, ext. 205
                                                  Facsimile: (813) 435-2369
                                                  Heather@TheConsumerProtectionFirm.com
                                                  Billy@TheConsumerProtectionFirm.com
                                                  Attorney for Plaintiff
